 Case 4:17-cv-00662-ALM Document 17 Filed 11/13/18 Page 1 of 2 PageID #: 84



                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 ANGELA C. TURNER,
                                                   Case No. 4:17-cv-00662-ALM
       Plaintiff,
 v.                                                Honorable Judge Amos L. Mazzant

 PARAMOUNT RECOVERY SERVICES,
 L.P.,

      Defendant.


              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff ANGELA C.

TURNER, and the Defendant, PARAMOUNT RECOVERY SERVICES, L.P, , through their

respective counsel that the above-captioned action is dismissed, with prejudice, against

PARAMOUNT RECOVERY SERVICES, L.P, pursuant to settlement and Federal Rule of Civil

Procedure 41. Each party shall bear its own costs and attorney fees.

Dated: November 13, 2018                              Respectfully Submitted,

ANGELA C. TURNER                                      PARAMOUNT RECOVERY
                                                      SERVICES, L.P.
/s/ Nathan C. Volheim                                 /s/ William Keith Weir (with consent)
Nathan C. Volheim                                     William Keith Weir
Counsel for Plaintiff                                 Counsel for Defendant
Sulaiman Law Group, LTD                               Bush & Ramirez, LLC
2500 S. Highland Avenue, Suite 200                    5616 Kirby Drive, Suite 900
Lombard, Illinois 60148                               Houston, TX 77005
Phone: (630) 575-8181                                 Phone: (512) 949-5914
Fax :(630) 575-8188                                   kweir@mauricewutscher.com
nvolheim@sulaimanlaw.com
 Case 4:17-cv-00662-ALM Document 17 Filed 11/13/18 Page 2 of 2 PageID #: 85




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                              s/ Nathan C. Volheim_____
                                                              Nathan C. Volheim
